DETAILED ACTION
-	The reply filed 01/24/22, has been entered. Claims 1-20 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks.  
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 
                                         Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance:  
             Independent claim 1 of the present application teaches, for example, “A method comprising: obtaining a plurality of information bits, and responsively generating a plurality of parallel forward error correction (FEC)-encoded data streams from the plurality of information bits; generating an interleaved sequence of codewords from the plurality of parallel FEC-encoded data streams, each codeword generated by a weighted summation of a plurality of mutually orthogonal sub-channel vectors, each sub-channel vector weighted by a corresponding FEC-encoded stream of the plurality of parallel FEC-encoded streams, wherein the plurality of parallel FEC-encoded streams are permuted to weight different sub-channel vectors after a predetermined number of consecutively generated codewords; and transmitting each codeword of the interleaved sequence of codewords over a plurality of wires of a multi-wire bus”. 
The prior art of record (Birru et al. “US 2010/0146363” teach “Method and system single carrier block transmission with parallel encoding and decoding”, Chang et al. “US 201440068385”, “System and method including modified bit-interleaved coded modulation with fractional secondary code”, Sue et al. “US 2614/0079394”, optical communication of interleaved including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “obtaining a plurality of information bits, and responsively generating a plurality of parallel forward error correction (FEC)-encoded data streams from the plurality of information bits; generating an interleaved sequence of codewords from the plurality of parallel FEC-encoded data streams, each codeword generated by a weighted summation of a plurality of mutually orthogonal sub-channel vectors, each sub-channel vector weighted by a corresponding FEC-encoded stream of the plurality of parallel FEC-encoded streams, wherein the plurality of parallel FEC-encoded streams are permuted to weight different sub-channel vectors after a predetermined number of consecutively generated codewords; and transmitting each codeword of the interleaved sequence of codewords over a plurality of wires of a multi-wire bus”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 11 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112